                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

OMNIPOL, A.S., et al.,
     Plaintiffs,
v.                                    Case No. 8:19-cv-794-VMC-TGW
CHRISTOPHER WORRELL, et al.,
     Defendants.
______________________________/
                                      ORDER

     This matter is before the Court upon consideration of

the Report and Recommendation of United States Magistrate

Judge Thomas G. Wilson (Doc. # 139), filed on March 23, 2021,

recommending that Defendant Christopher Worrell’s Motion for

Determination of Attorneys’ Fees and Costs (Doc. # 132) be

granted to the extent that Worrell is awarded $19,334.00 for

his reasonable attorneys’ fees.

     Plaintiffs     filed    an      objection    to   the    Report    and

Recommendation on April 21, 2021. (Doc. # 149). Worrell filed

a response to the objection on May 5, 2021. (Doc. # 152).

     After conducting a careful and complete review of the

findings and recommendations, a district judge may accept,

reject,   or   modify    the      magistrate      judge’s     report    and

recommendation.     28      U.S.C.        §   636(b)(1);     Williams    v.

Wainwright, 681 F.2d 732 (11th Cir. 1982). If a party files


                                      1
a timely and specific objection to a finding of fact by the

magistrate judge, the district court must conduct a de novo

review   with   respect   to   that   factual   issue.   Stokes   v.

Singletary, 952 F.2d 1567, 1576 (11th Cir. 1992). The district

judge reviews legal conclusions de novo, even in the absence

of an objection. See Cooper-Hous. v. S. Ry. Co., 37 F.3d 603,

604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826 F. Supp.

1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir.

1994).

     Upon due consideration of the record, including Judge

Wilson’s Report and Recommendation as well as the Plaintiffs’

objection thereto, the Court overrules the objection, adopts

the Report and Recommendation, and grants Worrell’s Motion to

the extent described in the Report and Recommendation. The

Court agrees with Judge Wilson’s detailed and well-reasoned

findings of fact and conclusions of law. The Report and

Recommendation thoughtfully addresses the issues presented,

and the objection does not provide a basis for rejecting the

Report and Recommendation.




                                 2
      Accordingly, it is

      ORDERED, ADJUDGED, and DECREED:

(1)   The   Report     and   Recommendation         of    United     States

      Magistrate     Judge   Thomas       G.   Wilson   (Doc.   #   139)   is

      ADOPTED.

(2)   Defendant Christopher Worrell’s Motion for Determination

      of Attorneys’ Fees and Costs (Doc. # 132) is GRANTED to

      the extent that Worrell is awarded $19,334.00 for his

      reasonable attorneys’ fees.

      DONE and ORDERED in Chambers in Tampa, Florida, this

7th day of May, 2021.




                                      3
